Order, Supreme Court, New York County (Leland DeGrasse, J.), entered January 13, 2006, which, in a subrogation action by plaintiff insurer to recover money it paid to its insured for damage to a ring allegedly caused by defendant jeweler, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Defendant argues that plaintiff has no right of subrogation because its policy provides that jewelry is not insured unless itemized, the ring was not itemized, and plaintiff therefore was not compelled to make payment but did so voluntarily. However, annexed to defendant’s moving papers was not the policy itself, but only a “Coverage Summary Renewal,” which, while broadly *245addressing coverage, specifically refers the reader to the policy. Whether coverage exists cannot be determined without the policy itself, and the motion should therefore have been denied on the ground that defendant failed to satisfy its initial burden (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Concur—Mazzarelli, J.P., Williams, Buckley, Gonzalez and Sweeny, JJ.